Citation Nr: 1125504	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.

 In a July 2007 rating decision, the RO denied the claims for service connection for bilateral hearing loss and for tinnitus.  Subsequently, in July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in April 2008.

In a January 2009 rating decision, the RO denied the claim for a TDIU.  In January 2009, the Veteran filed a NOD.  A SOC was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In November 2010, the Veteran's attorney requested an extension in order to review the claims file.  In January 2011, a 60 day extension was granted by an Acting Veterans Law Judge.  In March 2011, the Veteran's attorney requested another extension in order to submit additional evidence.  In March 2011, a Veterans Law Judge granted a 90 day extension.  In June 2011, the Veteran's attorney submitted additional medical evidence, along with a waiver of initial RO consideration of the evidence.

The Board's decision addressing the claims for service connection for hearing loss and for tinnitus is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.




FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claims for service connection for bilateral hearing loss and for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal as to the claim for service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the claims for service connection for hearing loss and for tinnitus, and, hence, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matters of service connection for bilateral hearing loss and for tinnitus and the appeal must be dismissed.



ORDER

The appeal as to the claim for service connection for bilateral hearing loss is dismissed.

The appeal as to the claim for service connection for tinnitus is dismissed.


REMAND

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He has not had any Board hearing in connection with this appeal.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Board in-person and video-conference hearings at the RO, a remand of this matter for the requested Board hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board in-person or video-conference hearing (whichever he chooses), in accordance with his April 2010 request.  The RO should notify the Veteran and his attorney of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 




The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



